Citation Nr: 9911956	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals, medial 
meniscectomy, right knee, with arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the rating for the veteran's 
service connected right knee disorder from 10 percent to 20 
percent. 


FINDING OF FACT

The veteran's service connected right knee disorder is 
manifested by symptoms consistent with moderate, but not 
severe, subluxation or instability; flexion of the right knee 
is limited by pain to 90 degrees.  


CONCLUSION OF LAW

A combined 30 percent rating for residuals, medial 
meniscectomy, right knee with arthritis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
for the veteran's claim have been properly developed and that 
no further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

I.  Factual Background

The veteran sustained a right knee injury in service.  
Treatment in service included both a medial meniscectomy and 
a subsequent arthrotomy.  A March 1997 x-ray of the knee 
revealed tendinitis involving the patellar tendon inferiorly 
and arthritis.  An old injury involving the lateral aspect of 
the knee joint was noted.  There was a small area of myositis 
ossificans.

On VA examination in June 1997, the veteran complained of 
aching and swelling of his right knee.  He had difficulty 
ascending and descending stairs because the knee would lock 
up and give way and because of the pain in the knee.  It 
would wake him up at night and he would have to stand and 
extend the knee.  He was in constant discomfort from the 
right knee.  He had difficulty getting dressed, walking long 
distances, or driving long distances.  He had difficulty 
standing or sitting in one position for a long period of 
time.  

On examination, the right knee was markedly swollen.  There 
were obvious arthroscopy scars that were well healed and non 
tender.  The patella was fully mobile.  There was marked 
crepitus on the right.  The veteran was only able to flex the 
knee to 90 degrees, 140 degrees being normal.  The flexion 
was limited by pain and discomfort directly in the knee.  
Lachman's test was positive, and there was pivotal 
instability of the right knee.  The veteran's gait was 
severely affected by right knee pain.  He did not use a cane 
or other orthotic device and did not use a patellar 
stabilizer brace.  MRI of the right knee revealed joint 
effusion and pronounced degenerative changes involving the 
medial joint space and findings compatible with a tear of the 
posterior horn of the lateral meniscus.  The diagnoses 
included severe degenerative joint disease of the right knee 
with joint effusion present, tear of the posterior horn of 
the lateral meniscus, and evidence of chronic tear of the 
anterior cruciate ligament. 
A January 1997 emergency department report from the Dickenson 
County Medical Center shows that the veteran complained of 
pain in the knees due to a fall the week before.  It was 
noted that he was status post right knee cartilage surgery.  

A March 1997 private X-ray report reveals that films of the 
veteran's right knee were interpreted as showing moderately 
severe osteoarthritic changes.  

A July 1997 emergency department report from the Dickenson 
County Medical Center reveals that examination of the knees 
showed that bilateral extension and straight leg raising were 
negative and strength and sensation were symmetrical.  Knee 
reflexes were decreased but symmetrical.

A September 1997 emergency department report from the 
Dickenson County Medical Center shows that the veteran's 
complaints included pain in both knees.  On examination the 
knees were noted to be ok.  The diagnoses included arthritis.  

A December 1997 statement signed by 24 of the veteran's 
former coworkers and family, indicates that the veteran 
worked with painful motion, swelling, muscle spasm, weakness, 
and with less speed, coordination, and endurance.  There was 
no specific reference regarding the cause of these symptoms. 

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Based on these decisions, the VA General Counsel concluded 
that a claimant who has arthritis with limitation of motion 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97, July 1, 
1997.

The veteran's residuals, medial meniscectomy, right knee are 
currently rated as 20 percent disabling under Diagnostic Code 
5257 for moderate recurrent subluxation or lateral 
instability.  If the impairment is characterized as severe, a 
30 percent disability rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Ratings are also provided for 
limitation of motion of the leg.  A 10 percent rating 
requires limitation of extension to 10 degrees or limitation 
of flexion to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5260, 5261. 

Arthritis, due to trauma, substantiated by X-ray findings 
under Diagnostic Code 5010, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. 

Based on the evidence of record, the Board concludes that a 
30 percent combined rating is warranted for the veteran's 
right knee disability.  He has constant discomfort in the 
knee and has difficulty climbing stairs, walking long 
distances, driving for prolonged periods of time, or sitting 
or standing for a long period of time.  Pain wakes him at 
night.  VA examination revealed pivotal instability of the 
right knee.  These symptoms are consistent with disability 
equivalent to moderate instability or subluxation, warranting 
a 20 percent rating under Code 5257.  Severe 
instability/subluxation is not reported in any recent medical 
record.  Consequently, a higher rating under Code 5257 is not 
warranted.  

Since right knee motion is not limited to flexion of 45 
degrees or extension 10 degrees, a separate 10 percent rating 
under Code 5260 or 5261 is not warranted. However, an 
additional 10 percent rating is warranted for the right knee 
arthritis with painful motion.  Diagnostic Code 5003.  
Arthritis in the right knee has been confirmed by X-ray, and 
VA examination, in June 1997, revealed that the right knee 
exhibits a range of motion from 0 to 90 degrees, with motion 
limited by pain. 




ORDER

A combined 30 percent rating ( based on 20 percent under Code 
5257 and 10 percent under Code 5003) is granted for the 
veteran's service connected right knee disorder, subject to 
the regulations governing the payment of monetary awards. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

